Title: From George Washington to William Livingston, 27 January 1781
From: Washington, George
To: Livingston, William


                        
                            Dr Sir,
                            Ringwood Jany 27. 81
                        
                        I have the pleasure to inform your Excellency that the measures concerted for quelling the mutiny in the
                            Jersey line were this morning carried into full execution. The mutineers were unexpectedly surrounded and awed into an
                            unconditional surrender with little hesitation and no resistance. Two of the principal actors were executed on the spot,
                            the rest pardonned—The spirit of mutiny seems now to have completely subsided and to have given place to a genuine
                            repentance. This was very far from being the case previous to this step, nothwithstanding the apparent submission which
                            the assurances of redress had produced—they still continued insolent and refractory, and disobedient to the commands of
                            their officers.
                        A general pardon was promised by Colonel Dayton, on condition of an immediate and full return to duty—This
                            condition was not performed on the part of the mutineers, and of course they were not intitled to the benefit of the
                            promise, besides which the existence of the army called for an example. I have the honor to be with perfect respect and
                            regard Yr Excellys Most Obedient St

                    